DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The RCE dated 11-18-2022 is acknowledged.
	Claims included in the prosecution are 1-8. 10-11, 13-15, 17-19, 21, 23-24 and 27- 29.
	

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-4, 6-8, 10-11, 13-15, 17-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Babiychuck et al (WO 2013/186286 A1) in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT02583373, first posted 10/22/2015) and further in view of da Silveira et al (Expert Review of Anti-infective Therapy, 2015, and of record, as cited on the 10/14/20 IDS) (as set forth in the previous action). 
Babiychuck teaches [abstract; page 21, lines 21-35] an adjunct method of treating pneumonia, comprising administering, to a patient in need thereof, a therapeutically effective amount of a mixture of empty liposomes. Said mixtures comprised [page 9, line 24 bridging to page 10, line 7] empty liposomes comprising 30% (w/w) or more cholesterol, and empty liposomes comprising sphingomyelin.
Babiychuck teaches [page 19, lines 33-35] that it is safe to administer liposomes for the treatment of bacterial infections in human patients, and that liposomes will not elicit adverse events. Dosages were taught in humans (e.g., between 100 and 1000 mg/m2, or around 8 mg/kg [page 21, lines 17-19]).
Although Babiychuck teaches an effective dosage in humans, where it was safe to administer liposomes for the treatment of bacterial infections in humans, Babiychuck did not specifically teach administering to a human patient, as recited in claim 1.
However, ClinicalTrials.gov teaches administration of CAL02 to human patients [page 5/8, Inclusion Criteria], for the treatment of pneumonia [page 2/8, Brief Summary].
Moreover, da Silveira teaches [page 532, 2nd and 3rd full paragraphs] CAL02 as a mixture of empty liposomes composed of cholesterol and sphingomyelin, effective against pneumonia.
Since Babiychuck teaches the safety, and dosages, of empty liposomes in human patients, it would have been prima facie obvious to one of ordinary skill in the art to administer Babiychuck’s composition to humans. The ordinarily skilled artisan would have been motivated to treat pneumonia, as taught by ClinicalTrials.gov at the Brief Summary, and by da Silveira at page 532. 
What is lacking in Babiychuck, ClinicalTrials.gov and da Silveira is the inclusion of antibiotic therapy.
Generally, it is prima facie obvious to combine two compositions, each of which is taught by the prior art to be useful for same purpose, in order to form a third composition to be used for the very same purpose. The idea for combining them flows logically from the teachings individually taught in the prior art. See MPEP 2144.06.  In the instant case, it is prima facie obvious to combine the active agents (e.g., empty liposomes) of Babiychuck with those taught by ClinicalTrials.gov and da Silveira (e.g., CAL02), in order to form a composition with active agents for the treatment of pneumonia, each as taught by Babiychuck, ClinicalTrials.gov and da Silveira.  One of ordinary skill in the art would be motivated to include an antibiotic therapy in order to obtain at least an additive effect with empty the treatment with empty liposomal therapy taught by Babiychuck.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. Applicant argues that claims are amended and directed to treating severe pneumonia in humans using empty liposomes and antibiotic therapy and when 16 mg/kg doses are administered as claimed, the pneumonia is cured in less time as compared to a treatment without administration of the liposomal composition. According to applicant, the claimed methods are non-obvious if a skilled artisan would not have reasonably expected that administering the antibiotic therapy, with at least two, 16 mg/kg doses of the liposomal composition, would have been successful in curing the pneumonia in less time, compared to a treatment without administration of the liposomal composition.  
	These arguments are not persuasive. First of all, the term, ‘severe’ is a relative term. With regard to the amounts of empty liposomes, as pointed out before, the prior art of WO on page 20, lines 15 to teaches the use of  1 mg to 300 of liposomes  by injection or infusion once or several times a day. With regard to the arguments pertaining to 4-16 mg/kg dosage, the examiner points that the amount of any composition depends on several factors including the severity of the disease, patient’s age and other clinical conditions which the skilled person determines and the Examiner sees no unexpected results obtained with the claimed amounts. Applicant argues that ClinicalTrials.gov This argument is not found to be persuasive since it clearly refers to CAL02 as empty liposomes and this reference is combined with WO which teaches the claimed empty liposomes for the treatment of the same disease, pneumonia.
	Applicant argues that clinical Trials.gov merely reports that a clinical trial administering CAL02 in either a high dose or low dose was planned but does not provide information the identity of CAL02 and what constitutes the high and low dose.
	
Applicant argues that da Silveira refers to CAL02 as a specific mixture of empty small, uncoated unilamellar liposomes composed exclusively of cholesterol and sphingomyelin. This statement by applicant itself indicates the teachings by da Silveira of empty liposomes of cholesterol and sphingomyelin and as stated above, this reference is combined with WO which teaches the claimed empty liposomes for the treatment of the same disease, pneumonia.

2.	Claims 5, 14-15, 23-24 and 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over Babiychuck et al (WO 2013/186286 A1), in view of ClinicalTrials.gov (https://clinicaltrials.gov/ct2/show/NCT02583373, first posted 10/22/2015), further in view of da Silveira et al (Expert Review of Anti-infective Therapy, 2015, and of record, as cited on the 10/14/20 IDS) and further in view of Torres et al (Am J Respir  Med, 2003, 2(1), 39-54).
The 35 U.S.C. 103 rejection over Babiychuck, ClinicalTrials.gov and da Silveira were previously discussed. 
Additionally, ClinicalTrials.gov taught CAL02 (high and low doses taught at the brief summary of the study description, and at the section entitled Arms and Interventions), as previously discussed.
Although ClinicalTrials.gov taught severe community-acquired pneumonia, as discussed, the combined teachings of the prior art were not specific the requirement of a hospital stay, as recited in claim 14.
Nevertheless, Torres taught [abstract] that severe community-acquired pneumonia (CAP) is a life-threatening condition that requires intensive care unit (ICU) admission. Clinical presentation is characterized by the presence of respiratory failure, severe sepsis, or septic shock, where the early and rapid initiation of empiric antimicrobial treatment is critical for a favorable outcome. The assessment of severity of CAP helps physicians to identify patients who could be managed safely in an ambulatory setting. It also plays a crucial role in decisions about length of hospital stay and time of switching to antimicrobial therapy. 
Since the combined teachings of the prior art teach severe community-acquired pneumonia, it would have been prima facie obvious to one of ordinary skill in the art to include the hospitalization of patients within the combined teachings of the art. The ordinarily skilled artisan would have been so motivated, because severe community-acquired pneumonia requires ICU admission, where the early and rapid initiation of empiric antimicrobial treatment is critical for a favorable outcome, as taught by Torres.
The instant claim 14 recites that treatment reduces the duration of hospital stay, as compared with no treatment. 
The instant claims 16-17 recite that the pneumonia is cured in less time as compared when no such adjunctive treatment is affected, whereby cure time is represented by normalization of organ function.
It is prima facie obvious to one of ordinary skill in the art that treatment reduces severity of disease, and thereby hospital stay, as compared with no treatment. This is because Babiychuck taught preventive administration of empty liposomes, adjunct with antibiotic treatment. Further, Torres taught that antimicrobial treatment is critical for a favorable outcome in the treatment of severe community acquired pneumonia, whereby clinical presentation is characterized by the presence of respiratory failure, severe sepsis, or septic shock. As such, a favorable outcome is necessarily characterized by the return of organ function (e.g., treatment efficacy based upon initial clinical presentation).
The instant claim 15 recites that the reduction of stay at the hospital is at least one day. 
The instant claim 18 recites that cure time is represented by normalization of blood inflammatory markers.
The instant claims 19 and 21 recite a reduction in the SOFA score (claim 19) by at least 40 % after 8 days of the first dose (claim 21).
The instant Specification [0157] states that high and low doses of CAL02 reduced the duration of hospitalization by 5 (high dose) or 9 (low dose) days. Pharmacodynamic biomarkers (CRP, PCT, IL-6) also returned to normal more quickly with CAL02 (High and Low Dose) [0156]. Furthermore, a 50 % decrease in the SOFA score was achieved at days 5 and 8 [0154-0155, Table 6].
It appears that the compositions of the instant claims (1st and 2nd empty liposomes comprising cholesterol and sphingomyelin, respectively) and those of the prior art (CAL02, a mixture of empty liposomes comprising cholesterol and sphingomyelin) would reasonably be expected to have substantially the same physical and chemical properties (reduction in the duration of hospitalization in the treatment of pneumonia, the return to normal of pharmacodynamics biomarkers, reduction in the SOFA score). 
Inherent features need not be recognized at the time of the invention. There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. MPEP 2112 II. It should be noted that a chemical composition (CAL02) and its properties (reduction in the duration of hospitalization in the treatment of pneumonia, the return to normal of pharmacodynamics biomarkers, reduction in the SOFA score) are inseparable. If the prior art teaches the identical chemical compounds, the properties applicant discloses and/or claims are necessarily present (see MPEP 2112). The burden is on the Applicant to shown an unobvious difference between the claimed invention and the combined teachings of the cited prior art.
	Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has addressed applicant’s arguments regarding WO, ClinicalTrials.gov and  da Silveira et al. Applicant’s only argument regarding Torres is that it does not cure the deficiencies; but as recognized by applicant, Torres is cited for the teachings of CAP and CAP is a life-threatening condition that requires ICU admission.

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/ Primary Examiner, Art Unit 1612